           Case 1:21-cv-00547-CL         Document 2        Filed 10/30/20   Page 1 of 16




Brian S. King, #4610
Brent J. Newton, #6950
Samuel M. Hall, #16066
BRIAN S. KING, P.C.
420 East South Temple, Suite 420
Salt Lake City, UT 84111
Telephone: (801) 532-1739
Facsimile: (801) 532-1936
brian@briansking.com

Attorneys for Plaintiffs

                              THE UNITED STATES DISTRICT COURT
                              DISTRICT OF UTAH, CENTRAL DIVISION


K.B., and R.C.,                                        COMPLAINT

                Plaintiffs,                            Case No. 4:20-cv-00123 DN

vs.

PROVIDENCE HEALTH PLAN,

               Defendant.


         Plaintiffs K.B. and R.C., through their undersigned counsel, complain and allege against

Defendant Providence Health Plan (“Providence”) as follows:

                              PARTIES, JURISDICTION AND VENUE

      1. K.B. and R.C. are natural persons residing in Josephine County, Oregon. K.B. is R.C.’s

         mother.

      2. Providence is a health insurance company based in Oregon and was the insurer and

         claims administrator for the insurance plan providing coverage for the Plaintiffs (“the

         Plan”) during the treatment at issue in this case.




                                                   1
     Case 1:21-cv-00547-CL          Document 2        Filed 10/30/20      Page 2 of 16




3. The Plan is a fully-insured employee welfare benefits plan under 29 U.S.C. §1001 et.

   seq., the Employee Retirement Income Security Act of 1974 (“ERISA”). K.B. was a

   participant in the Plan and R.C. was a beneficiary of the Plan at all relevant times.

4. R.C. received medical care and treatment at Open Sky Wilderness Therapy (“Open Sky”)

   from March 8, 2017, to August 2, 2017, and Fulshear Treatment to Transition

   (“Fulshear”) from August 4, 2017, to May 31, 2018. These are inpatient treatment

   programs, which provide sub-acute inpatient treatment to individuals with mental health,

   behavioral, and/or substance abuse problems. Open Sky provides treatment in Utah and

   Colorado and Fulshear is located in Texas.

5. Providence denied claims for payment of R.C.’s medical expenses in connection with her

   treatment at Open Sky and Fulshear.

6. This Court has jurisdiction over this case under 29 U.S.C. §1132(e)(1) and 28 U.S.C.

   §1331.

7. Venue is appropriate under 29 U.S.C. §1132(e)(2) and 28 U.S.C. §1391(c) based on

   ERISA’s nationwide service of process and venue provisions and because Providence

   does business in Utah. Finally, in light of the sensitive nature of the medical treatment at

   issue, it is the Plaintiffs’ desire that the case be resolved in the State of Utah where it is

   more likely their privacy will be preserved.

8. The remedies the Plaintiffs seek under the terms of ERISA and under the Plan are for the

   benefits due under the terms of the Plan, and pursuant to 29 U.S.C. §1132(a)(1)(B), for

   appropriate equitable relief under 29 U.S.C. §1132(a)(3) based on the Defendants’

   violation of the Mental Health Parity and Addiction Equity Act of 2008 (“MHPAEA”),




                                              2
     Case 1:21-cv-00547-CL         Document 2       Filed 10/30/20     Page 3 of 16




   an award of prejudgment interest, and an award of attorney fees and costs pursuant to 29

   U.S.C. §1132(g).

                               BACKGROUND FACTS

               R.C.’s Developmental History and Medical Background

9. R.C. was an introverted child and initially had trouble meeting many of her milestones.

   Once she started school however, R.C. performed well although she would often have

   intense tantrums when she returned home. As R.C. grew older she became increasingly

   anxious and began losing some of her long-term friends. R.C. started seeing a therapist

   and then a psychiatrist.

10. On September 14, 2014, R.C. was taken to the emergency room and given a psychiatric

   evaluation after she confessed to attempting suicide via hanging. R.C. was discovered to

   be self-harming via cutting and stopped participating in hobbies and activities that she

   used to enjoy. R.C. later revealed that her boyfriend at the time was physically and

   sexually abusive. On October 19, 2015, and again on December 5, 2015, R.C. was again

   hospitalized and placed on a psychiatric hold due to suicidal ideation.

11. R.C. had significant weight gain due to her medications and on January 1, 2016, she was

   once again placed on a psychiatric hold. R.C. became less compliant with her

   medications and on January 30, 2016, she was admitted to a treatment facility called

   Children’s Farm Home. After her discharge, R.C.’s anxiety was still severe enough that

   she was unable to attend school. She started seeing a different therapist and psychiatrist

   and began attending an outpatient dialectical behavioral therapy program but stopped

   after only one month.




                                            3
     Case 1:21-cv-00547-CL         Document 2       Filed 10/30/20      Page 4 of 16




12. R.C. began abusing substances and again entered into an abusive relationship. R.C.

   frequently called her parents and asked them to take her to the E.R., resulting in many

   unnecessary hospital visits. R.C. expressed a desire to attend an inpatient treatment

   program and arranged to go to a nearby facility. However, before she was able to attend,

   she became very anxious and was sent to an acute hospitalization program on April 27,

   2017. She was then refused admission to the facility she was initially planning to attend

   due to her level of acuity.

                                            Open Sky

13. R.C. was admitted to Open Sky on May 8, 2017.

14. Providence denied payment for R.C.’s treatment in a series of Explanation of Benefits

   (“EOB”) statements under codes N706 – F53, “Closed. Refer to separate letter requesting

   additional information or additional explanation messages for final claim status” and

   N130 – (DNA), “Deny due to No Authorization”

15. In a letter dated February 7, 2018, K.B. appealed the denial of R.C.’s treatment. K.B.

   contended that coverage was available under the terms of the Plan for the treatment R.C.

   was receiving. She noted that in the event that preauthorization was not obtained, the Plan

   only allowed for a 50% penalty, not to exceed $2,500 be imposed. She wrote that the

   Plan did not allow for a complete denial of benefits. K.B. included a copy of R.C.’s

   medical records and claims with the appeal.

16. In a letter dated March 2, 2018, Providence upheld the denial of payment for R.C.’s

   treatment. The letter gave the following justification for the denial:

       The criteria “Residential Rehabilitation-Mental Health Conditions” provide coverage
       for this level of care when one or more of the following criteria have been met:




                                             4
            Case 1:21-cv-00547-CL         Document 2       Filed 10/30/20      Page 5 of 16




                  •   The member is not in imminent or current risk of harm to self or others and/or
                      property
                  •   Co-occurring behavioral health or physical conditions can be safely managed

              If these criteria have been met, treatment continues until the “why now” factors which
              led to treatment, have been addressed to the extent that the member can be safely
              transitioned to a less intensive level of care or no longer requires treatment.

              The clinical information provided was not clear if the residential mental health
              treatment level of care was medically indicated. It does not appear that [R.C] required
              24 hour monitoring of her medical and or psychiatric treatment. Specifically there is
              no evidence that she was acutely suicidal, with intent or plan, homicidal, acutely
              psychotic or gravely disabled and a secure therapeutic setting to assure safety was not
              required. Her care could have safely been provided in a less restrictive setting, such as
              at the partial hospitalization level of care. Therefore, we are unable to comply with
              your request to approve residential mental health treatment at Open Sky from May 8,
              2017 through August 2, 2017.

      17. On July 12, 2018, K.B. requested that the denial of R.C.’s treatment be evaluated by an

          external review agency. K.B. referenced the medical necessity of R.C.’s treatment at

          Fulshear, the denial of which had been partially overturned following her appeal.1 She

          stated that logically if the treatment at Fulshear, which occurred directly after R.C.’s

          treatment at Open Sky, was deemed to be medically necessary then the treatment at Open

          Sky which preceded it should have also been found to be medically necessary.

      18. K.B. argued that while the criteria used to evaluate the claim was ostensibly Optum’s

          medical necessity criteria, these criteria had been misapplied to focus primarily on acuity

          of symptoms. She stated that this was done in spite of the requirement that patients not be

          a danger to themselves or others to receive residential treatment care. She asserted that

          R.C. met all of the Plan’s criteria for the medically necessary treatment she received.

      19. K.B. contended that this application of acute level requirements such as being suicidal,

          homicidal, or psychotic in order to receive subacute mental healthcare violated MHPAEA



1
    See paragraphs 24-27 below


                                                    5
     Case 1:21-cv-00547-CL          Document 2        Filed 10/30/20    Page 6 of 16




   as no such requirements were imposed on analogous levels of medical or surgical care

   such as skilled nursing or rehabilitation facilities.

20. K.B. asked to be provided with a full, fair, and thorough review by an appropriately

   qualified reviewer who took into account all of the information she provided. K.B. wrote

   that it was apparent from R.C.’s history that her life was at risk outside of the confines of

   a facility like Open Sky and that the “vicious cycle of acute stabilization and subsequent

   regression in outpatient care was simply unsustainable…”

21. K.B. argued that R.C. clearly met the Plan’s criteria for the inpatient treatment she was

   receiving. She argued that lower levels of care had clearly proven to be ineffective and

   that it was only through R.C.’s treatment at Open Sky that she had been able to show

   progress.

22. In a letter dated August 16, 2018, the external review agency upheld the denial of

   payment for R.C.’s treatment. Among the guidelines noted to have been utilized by the

   reviewer were “Criteria for Short-Term Treatment of Acute Psychiatric Illness” from the

   American Psychiatric Association. The reviewer wrote in part:

           …The Residential Mental Health Treatment at Open Sky from May 8,2017 [sic]
           through August 2, 2017 was not medically necessary. The claimant was not
           suicidal, homicidal, or gravely impaired for self-care. She was not disturbed in
           thinking/behavior to require around the clock nursing supervision. No
           demonstrably medically necessary psychiatric interventions were planned,
           proposed or in place which could not be carried out safely and effectively at a less
           intensive level of care. …

                                              Fulshear

23. R.C. was admitted to Fulshear on August 4, 2017.

24. Providence Health Plans initially denied payment for R.C.’s treatment from her

   admission forward. In a letter dated August 8, 2017, the justifications for denying care




                                              6
     Case 1:21-cv-00547-CL          Document 2       Filed 10/30/20     Page 7 of 16




   included R.C. having made progress, as well as “[y]ou are not a danger to yourself or

   others” and “[y]ou are not experiencing command hallucinations.”

25. On January 26, 2018, K.B. appealed R.C.’s treatment between her admission on August

   4, 2017, and October 31, 2017. K.B. contended that Providence had utilized the incorrect

   criteria to evaluate R.C.’s treatment and wrote that it was inappropriate to deny treatment

   based on things such as a lack of command hallucinations or the fact that R.C. made

   progress in treatment. K.B. expressed frustration at “the level of disregard” Providence

   showed for the severity of R.C.’s mental illnesses.

26. K.B. contended that Providence was imposing a nonquantitative treatment limitation in

   violation of MHPAEA by requiring R.C. to exhibit acute symptoms for a sub-acute level

   of care. K.B. quoted the Plan’s residential treatment criteria and argued that R.C. met

   these requirements and she was at significant risk of relapse without continued care. She

   also pointed out that the Plan’s criteria for residential treatment and acute inpatient care

   were nearly identical despite the fact that the two were “vastly different levels of care.”

27. In a letter dated February 8, 2018, Providence overturned the denial of payment for

   R.C.’s treatment at Fulshear from August 2017, through the end of October 2017.

   Providence denied payment for treatment from November 1, 2017, forward in a series of

   Explanation of Benefits statements on the grounds that preauthorization was not obtained.

28. On July 11, 2018, K.B. appealed the denial of payment at Fulshear from November 1,

   2017, forward. She stated that it was clear from the fact that Providence reversed its

   adverse decision for R.C.’s prior treatment that a lack of preauthorization was not an

   appropriate justification for the denial.




                                               7
     Case 1:21-cv-00547-CL          Document 2       Filed 10/30/20      Page 8 of 16




29. K.B. explained that while Fulshear had both a residential treatment level of care as well

   as a transitional level of care, R.C. had been receiving uninterrupted treatment at Fulshear

   and was never readmitted to the program, and so it was improper to require her to satisfy

   the admission requirements once again. She challenged Providence to identify in the

   terms of the Plan where a continuation of care within the same facility required

   preauthorization. She then pointed out that even in the event preauthorization was not

   obtained, the Plan did not allow for a full denial of benefits, but instead imposed a

   maximum penalty of $2,500.

30. In a letter dated August 14, 2018, Providence denied payment for R.C.’s treatment from

   November 2, 2017, forward. The letter gave the following justification for the denial:

           The residential mental health treatment at Fulshear Ranch Academy was approved
           by PBH until November 1, 2017 as the clinical information provided indicated
           that [R.C] required treatment of this intensity. However, beginning November 2,
           2017 the information provided did not indicate that she required treatment of this
           intensity. It appears that her condition had stabilized. Specifically there is no
           evidence that she is acutely suicidal, with intent or plan, homicidal, acutely
           psychotic or gravely disabled and a secure therapeutic setting to assure safety is
           no longer required. She no longer requires 24 hour monitoring and her care can
           safely be provided in a less restrictive setting, such as at the Intensive [sic]
           outpatient Program [sic] setting. Therefore, we are unable to comply with your
           request to approve continued residential mental health treatment at Fulshear
           Ranch Academy beginning November 2, 2017 as criteria for coverage of this
           level of care were no longer met.

31. On January 22, 2019, K.B. requested that the denial of R.C.’s treatment at Fulshear from

   November 1, 2017, through May 31, 2018, be evaluated by an external review agency.

   K.B. pointed out that during this timeframe R.C. was participating in the transitional care

   program at Fulshear and was no longer in the residential program, yet Providence’s

   denial letter did not appear to recognize this distinction. K.B. also stated that

   Providence’s denial listed the incorrect dates of service.




                                             8
     Case 1:21-cv-00547-CL         Document 2       Filed 10/30/20     Page 9 of 16




32. K.B. wrote that while it may have been true that R.C. was stabilized, that did not mean

   that she did not require further treatment. K.B. requested that the review be assigned to an

   appropriately qualified reviewer with a specialization in R.C.’s diagnoses. K.B. expressed

   disappointment with the “improper and faulty reviews” she had so far received from

   Providence which, among other things, improperly evaluated R.C.’s subacute treatment

   under an acute standard of care.

33. K.B. wrote that R.C.’s treatment was consistent with the Plan’s definition of medical

   necessity and argued that without the care she was receiving at Fulshear, R.C. would

   have likely required additional hospitalization. She wrote that R.C. was receiving

   treatment in the “type, frequency and duration” that was consistent with the

   recommendations of her treatment team as well as scientifically based guidelines.

34. K.B. included a copy of R.C.’s medical records as well as letters of medical necessity

   with the appeal. These records showed R.C.’s continuing problems with anxiety, panic

   attacks, negative self-image, and unhealthy relationships.

35. After K.B. received no response to her external review request despite the fact that it was

   confirmed to have been delivered via certified mail on January 28, 2019, K.B.

   resubmitted the external review request on March 6, 2019.

36. In a letter dated March 15, 2019, Providence Health Plan upheld the denial of payment

   for R.C.’s treatment on the grounds that the appeal was untimely. The letter stated in part:

           Our records indicate that the first level appeal decision was sent to you dated
           August 14, 2018, informing you that if you disagreed with the denial, you or your
           representative one hundred and eighty (180) calendar days to file an appeal. [sic]
           We are sorry to inform you that the time frame to appeal the denial has passed
           Please see the enclosed Grievance and Appeal Rights for additional information.

           You or your representative may submit a written explanation why you did not
           appeal the denial within the specified time frame. In certain situations, we may



                                             9
     Case 1:21-cv-00547-CL         Document 2       Filed 10/30/20     Page 10 of 16




           extend the time limit. You must submit your written explanation within 30
           calendar days from the date listed of this letter if you believe your situation would
           qualify for an exception to the time limit.

37. On April 11, 2019, K.B. sent a letter to Providence stating that her external review

   request had been submitted well within the 180 day timeframe allowed by the Plan. She

   stated that she was not aware of any issues with the appeal until a follow up call to

   Providence on March 6, 2019. She wrote that it was at that time that she noticed an

   inadvertent error, while her appeal request was sent to the correct address, it was

   accidentally sent to P.O. Box 4148 instead of the proper number 4158.

38. She stated that Box 4148 belonged to another third-party health insurer “that partners

   directly with Providence.” She noted that she was never informed of this addressing error

   and had no reason to believe that her appeal request had not been delivered to the correct

   address. She asked Providence to process her external review request given these

   circumstances.

39. In a letter dated April 22, 2019, Providence Health Plan refused to process K.B.’s

   external review request. The letter stated in part:

           After a thorough review of your concerns, it has been determined that PHP is
           unable to comply with your request for further review of the above-mentioned
           claims. While we are very sympathetic to your situation; unfortunately, your
           written explanation did not meet the Plan’s criteria as an unforeseen urgent or
           emergent circumstance. This is the final decision by PHP. We apologize for any
           inconvenience that this may cause you.

40. The Plaintiffs exhausted their pre-litigation appeal obligations under the terms of the Plan

   and ERISA.

41. The denial of benefits for R.C.’s treatment was a breach of contract and caused K.B. to

   incur medical expenses that should have been paid by the Plan in an amount totaling over

   $136,000.



                                             10
     Case 1:21-cv-00547-CL         Document 2       Filed 10/30/20     Page 11 of 16




                                 FIRST CAUSE OF ACTION

            (Claim for Recovery of Benefits Under 29 U.S.C. §1132(a)(1)(B))

42. ERISA imposes higher-than-marketplace quality standards on insurers and plan

   administrators. It sets forth a special standard of care upon plan fiduciaries such as

   Providence, acting as agent of the Plan, to “discharge [its] duties in respect to claims

   processing solely in the interests of the participants and beneficiaries” of the Plan. 29

   U.S.C. §1104(a)(1).

43. ERISA also underscores the particular importance of accurate claims processing and

   evaluation by requiring that administrators provide a “full and fair review” of claim

   denials and to engage in a meaningful dialogue with the Plaintiffs in the pre-litigation

   appeal process. 29 U.S.C. §1133(2).

44. Providence and the agents of the Plan breached their fiduciary duties to R.C. when they

   failed to comply with their obligations under 29 U.S.C. §1104 and 29 U.S.C. §1133 to act

   solely in R.C.’s interest and for the exclusive purpose of providing benefits to ERISA

   participants and beneficiaries, and to provide a full and fair review of R.C.’s claims.

45. The actions of Providence and the Plan in failing to provide coverage for R.C.’s

   medically necessary treatment are a violation of the terms of the Plan and its medical

   necessity criteria.

                              SECOND CAUSE OF ACTION

             (Claim for Violation of MHPAEA Under 29 U.S.C. §1132(a)(3))

46. MHPAEA is incorporated into ERISA and is enforceable by ERISA participants and

   beneficiaries as a requirement of both ERISA and MHPAEA.




                                            11
     Case 1:21-cv-00547-CL         Document 2       Filed 10/30/20      Page 12 of 16




47. Generally speaking, MHPAEA requires ERISA plans to provide no less generous

   coverage for treatment of mental health and substance use disorders than they provide for

   treatment of medical/surgical disorders.

48. MHPAEA prohibits ERISA plans from imposing treatment limitations on mental health

   or substance use disorder benefits that are more restrictive than the predominant

   treatment limitations applied to substantially all medical and surgical benefits and also

   makes illegal separate treatment limitations that are applicable only with respect to

   mental health or substance use disorder benefits. 29 U.S.C.§1185a(a)(3)(A)(ii).

49. Impermissible nonquantitative treatment limitations under MHPAEA include, but are not

   limited to, medical management standards limiting or excluding benefits based on

   medical necessity, restrictions based on geographic location, facility type, provider

   specialty, and other criteria that limit the scope or duration of benefits for mental health

   or substance use disorder treatment. 29 C.F.R. §2590.712(c)(4)(ii)(A) and (H).

50. The medical necessity criteria used by Providence for the intermediate level mental

   health treatment benefits at issue in this case are more stringent or restrictive than the

   medical necessity criteria the Plan applies to analogous intermediate levels of medical or

   surgical benefits.

51. In addition, the level of care applied by Providence failed to take into consideration the

   patient’s safety if she returned to a home environment, as well as the risk of decline or

   relapse if less intensive care than what was medically necessary was provided.

   Generally accepted standards of medical practice for medical and surgical rehabilitation

   under the Plan take into consideration safety issues and considerations of preventing




                                              12
     Case 1:21-cv-00547-CL         Document 2         Filed 10/30/20    Page 13 of 16




   decline or relapse when admission into an intermediate care facility, such as a skilled

   nursing or rehabilitation facility, is approved.

52. Comparable benefits offered by the Plan for medical/surgical treatment analogous to the

   benefits the Plan excluded for R.C.’s treatment include sub-acute inpatient treatment

   settings such as skilled nursing facilities, inpatient hospice care, and rehabilitation

   facilities. For none of these types of treatment does Providence exclude or restrict

   coverage of medical/surgical conditions by imposing acute care requirements for a sub-

   acute level of care. To do so, would violate not only the terms of the insurance contract,

   but also generally accepted standards of medical practice.

53. In its review of R.C.’s claims, Providence’s reviewers improperly utilized acute medical

   necessity criteria to evaluate the non-acute treatment that R.C. received. Providence’s

   improper use of acute inpatient medical necessity criteria is revealed in the statements in

   Providence’s denial letters such as “there is no evidence that she was acutely suicidal” or

   denial of payment on the grounds that she was not “acutely psychotic or gravely

   disabled”

54. These references to acute requirements for a sub-acute level of care are repeated and

   explicit and constitute a nonquantitative treatment limitation that cannot properly be

   applied to evaluate the sub-acute level of care that R.C. received. The Plan does not

   require individuals receiving treatment at sub-acute inpatient facilities for

   medical/surgical conditions to satisfy acute medical necessity criteria in order to receive

   Plan benefits.

55. The treatment provided in an acute care environment is necessarily distinct from

   treatment provided in a non-acute environment. Utilizing acute criteria to evaluate a non-




                                             13
     Case 1:21-cv-00547-CL         Document 2       Filed 10/30/20     Page 14 of 16




   acute claim will result in a near universal denial of benefits, regardless of the medical

   necessity, clinical appropriateness, or nature of the treatment.

56. The Defendant cannot and will not deny that use of acute care criteria, either on its face

   or in application, to evaluate sub-acute treatment violates generally accepted standards

   of medical practice. They must and do acknowledge that they adhere to generally

   accepted standards of medical practice when they evaluate the medical necessity criteria

   of both mental health/substance use disorders and medical/surgical claims.

57. When Providence and the Plan receive claims for intermediate level treatment of medical

   and surgical conditions, they provide benefits and pay the claims as outlined in the terms

   of the Plan based on generally accepted standards of medical practice. Providence and the

   Plan evaluated R.C.’s mental health claims using medical necessity criteria that deviate

   from generally accepted standards of medical practice. This process resulted in a

   disparity because the Plan denied coverage for mental health benefits when the analogous

   levels of medical or surgical benefits would have been paid.

58. In this manner, the Defendants violate 29 C.F.R. §2590.712(c)(4)(i) because the terms of

   the Plan and the medical necessity criteria utilized by the Plan and Providence, as written

   or in operation, use processes, strategies, standards, or other factors to limit coverage for

   mental health or substance use disorder treatment in a way that is inconsistent with, and

   more stringently applied, than the processes, strategies, standards or other factors used to

   limit coverage for medical/surgical treatment in the same classification.

59. The violations of MHPAEA by Providence and the Plan give the Plaintiffs the right to

   obtain appropriate equitable remedies as provided under 29 U.S.C. §1132(a)(3) including,

   but not limited to:




                                             14
      Case 1:21-cv-00547-CL         Document 2       Filed 10/30/20     Page 15 of 16




     (a) A declaration that the actions of the Defendant violate MHPAEA;

     (b) An injunction ordering the Defendant to cease violating MHPAEA and requiring

        compliance with the statute;

     (c) An order requiring the reformation of the terms of the Plan and the medical necessity

        criteria utilized by the Defendant to interpret and apply the terms of the Plan to ensure

        compliance with MHPAEA;

     (d) An order requiring disgorgement of funds obtained by or retained by the Defendant as

        a result of its violations of MHPAEA;

     (e) An order requiring an accounting by the Defendant of the funds wrongly withheld

        from participants and beneficiaries of the Plan as a result of the Defendant’s

        violations of MHPAEA;

     (f) An order based on the equitable remedy of surcharge requiring the Defendant to

        provide payment to the Plaintiffs as make-whole relief for their loss;

     (g) An order equitably estopping the Defendant from denying the Plaintiffs’ claims in

        violation of MHPAEA; and

     (h) An order providing restitution from the Defendant to the Plaintiffs for their loss

        arising out of the Defendant’s violation of MHPAEA.

60. In addition, Plaintiffs are entitled to an award of prejudgment interest pursuant to U.C.A.

     §15-1-1, and attorney fees and costs pursuant to 29 U.S.C. §1132(g)


     WHEREFORE, the Plaintiffs seek relief as follows:

1.       Judgment in the total amount that is owed for R.C.’s medically necessary treatment

         at Open Sky and Fulshear under the terms of the Plan, plus pre and post-judgment

         interest to the date of payment;



                                              15
        Case 1:21-cv-00547-CL        Document 2       Filed 10/30/20     Page 16 of 16




   2.      Appropriate equitable relief under 29 U.S.C. §1132(a)(3) as outlined in Plaintiffs’

           Second Cause of Action;

   3.      Attorney fees and costs incurred pursuant to 29 U.S.C. §1132(g); and

   4.      For such further relief as the Court deems just and proper.

           DATED this 30th day of October, 2020.


                                                    By      s/ Brian S. King
                                                           Brian S. King
                                                           Attorney for Plaintiffs




County of Plaintiffs’ Residence:
Josephine County, Oregon




                                               16
